Citation Nr: 1702916	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for prostate cancer. 

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, lumbar spine.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Jackson, Mississippi.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In March 2016, the Veteran's representative provided a statement, wherein he indicated the Veteran wished to withdraw his previous request for a videoconference hearing before the Board.  As such, the prior request for a hearing is deemed withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

All issues other than entitlement to a restoration of the 100 percent rating for prostate cancer, and a determination whether new and material evidence has been submitted to reopen the claim for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Following a rating decision proposing to reduce his prostate cancer from 100 percent disabling to 10 percent disabling, the Veteran was improperly notified that his disability was considered permanent and totally disabling prior to the expiration of the 60 day period for the presentation of additional evidence which may have shown a reduction was not warranted.  

2.  A February 2009 rating decision denied the claim of entitlement to service connection for a cervical spine disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

3.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The 100 percent disability rating for prostate cancer was not properly reduced to 20 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.115b, Diagnostic Code 7528 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of a 100 percent rating for Prostate Cancer

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004). 

Legal Criteria

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).


Factual Background and Analysis

Initially, the Board observes that a 100 percent rating for prostate cancer was initially assigned in a February 2009 rating decision.  At that time, the RO indicated a 100 percent evaluation was warranted based on the presence of active cancer, which was being treated with radioactive iodine seed implantation.  In its February 2009 decision, the RO notified the Veteran that his disability was not considered permanent, and would be subject to a review examination in approximately 18 months.  

Thereafter, in July 2010 the RO obtained a follow-up medical examination.  Following this examination, the RO proposed to reduce the Veteran's disability to 10 percent in a December 2010 rating decision.  As noted above, where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  This regulation also indicates the veteran must be properly notified of the proposed action, and given 60 days for the presentation of additional evidence.  The facts show the Veteran was notified of the above-noted proposed reduction in a December 9, 2010 letter.  However, the Veteran was then provided a letter from VA on January 13, 2011, which in pertinent part indicated he was now considered permanently and totally disabled.  Although it appears this letter was erroneous, the Board finds this letter nonetheless improperly deprived the Veteran of his legally guaranteed 60 day due process period.  As such, the Board finds the Veteran was not properly afforded the appropriate time for the presentation of additional evidence in this case, and therefore, his reduction is considered void ab initio.  Based on the foregoing due process defects, the Board finds that the criteria for reducing the rating were not met, and restoration of the 100 percent rating from the effective date of the reduction is in order.




New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The RO initially denied service connection for a cervical spine disability in a February 2009 rating decision based on its determination that a cervical spine disability was neither incurred in service nor caused by exposure to Agent Orange.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  

The evidence of record in February 2009 consisted of the Veteran's statements, STRs, and private treatment records.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, VA outpatient records dated through July 2011, as well as a May 2011 VA examination.  Since his prior February 2009 rating decision, the Veteran has provided alternative theories of entitlement.  Specifically, the Veteran now asserts his cervical disability was either caused or made worse by his radiation treatment for his prostate cancer, or alternatively was caused or made worse by his service connected lumbar spine disability.  In support of these theories, the Veteran has indicated he was informed that radiation could either cause or exacerbate spine disorders.  The Board also notes the Veteran's October 2012 VA examination, wherein the examiner found a causal connection between the Veteran's lumbar spine degenerative joint disease, and his radiation treatment.  In sum, the Board finds the above-noted evidence to be new and material because it tends to show that the Veteran's cervical spine degenerative joint and disc disease may have also been caused by radiation treatment.  Accordingly, reopening of the claim for service connection for a cervical spine disability is warranted.  




ORDER

Restoration of a rating of 100 percent for prostate cancer from the effective date of the reduction is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a cervical spine disability is granted.  


REMAND

Initially, the Board notes that during the above-noted May 2011 VA examination, the examiner did not appear to have assessed the Veteran's disability.  However, he did note an April 2008 MRI that revealed multi-level degenerative disc disease of the cervical spine with a central stenosis.  Thereafter, the examiner stated the Veteran's cervical spine disability was less likely than not related to radioactive seed implants, because no scientific evidence indicated spinal stenosis could be triggered by radiation seed implantation.  Curiously however, the same VA examiner concluded the Veteran's lumbar spine degenerative joint disease was as likely as not caused by his prostate cancer treatment in an October 2012 examination.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To date, the RO has not obtained an addendum medical opinion addressing these clear discrepancies.

Further, though the Veteran has also asserted his disability may have been caused or worsened by his service-connected lumbar spine disability, the RO has not obtained a medical opinion relative to this theory of entitlement.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing insufficiencies, the Board finds a new VA medical examination with opinion must be obtained. 

While the Veteran's attorney has submitted a July 2016 expert independent medical review, it does not appear that the Veteran was physically examined in connection with the medical review.  The Board observes the Veteran was most recently afforded a VA examination to determine the current degree of severity of his back, prostate cancer and erectile dysfunction disabilities in September and October 2012.  The Veteran has since intimated these conditions have worsened in several letters.   Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, the Board also notes the Veteran underwent a VA General Medical examination in July 2011 to assess his employability status.  The Board notes that at that time the Veteran's lumbar spine had not yet been service-connected.  As such, an opinion has not been provided which addresses the combined effects of all the Veteran's service-connected disabilities.  For these reasons, the Board finds new examinations are necessary.  The Board briefly observes that the Veteran's representative asked for an extension of time upon which to submit additional evidence or argument in a June 2016 statement.  The Board notes the representative should submit any additional argument or evidence while this case is in remand status.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also afford the Veteran a VA examination by a clinician with sufficient expertise to address the etiology of his claimed cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each cervical spine disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service; 

b)  was caused by his service-connected lumbar spine disability; 

c)  was permanently worsened by his service-connected lumbar spine disability; 

d)  was caused by his service-connected prostate cancer, to specifically include radiation treatment therefor; or

e)  was permanently worsened by his service-connected prostate cancer, to specifically include radiation treatment therefor.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of increased cervical spine pain following radiation therapy. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected back, prostate cancer with residuals and erectile dysfunction disabilities.  The electronic records should be made available to and reviewed by the examiner.  

The RO or the AMC must ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also obtain an assessment of the functional impact of the service-connected disabilities on the Veteran's employability from the VA examiner. 

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either singularly or in concert, are sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations.  A rationale for the opinion also must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


